Citation Nr: 1326596	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 





INTRODUCTION

The Veteran had active naval service from August 1965 to October 1969 and from September 1973 to September 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal are decided.  

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of acoustic trauma sustained while in active service.  Specifically, the Veteran has reported that while serving in the Republic of Vietnam he was exposed to hazardous noise in the form of large and small arms fire, rocket and mortar attacks, and explosions.  A review of the record shows that the Veteran did in fact have service in the Republic of Vietnam.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.

In September 2009, the Veteran was afforded a VA audiology evaluation.  At that time, the Veteran reported the various noise exposure noted above and reported that he first noticed tinnitus right after he got out of service for the first time.  The examiner diagnosed bilateral mild to moderate sensorineural hearing loss and tinnitus.  At that time, the examiner opined that it was not possible to determine whether the Veteran's bilateral hearing loss disability was directly related to active service without resorting to speculation.  Further, the examiner opined that it was less likely as not that the Veteran's tinnitus was related to his active service.  In this regard, the examiner noted that the Veteran's complaints of tinnitus were inconsistent.  The examiner referenced a VA examination in August 2009 to support the finding of inconsistency.  

The Board finds that the September 2009 VA opinions are inadequate for adjudication purposes.  In this regard, the Board notes that the August 2009 audiology evaluation reported referenced by the September 2009 VA examiner is not currently of record.  Without reviewing the noted inconsistent statements, the Board cannot accept the negative etiology opinion regarding the Veteran's tinnitus.  Additionally, the fact that the examiner was unable to provide an opinion regarding the etiology of the Veteran's bilateral hearing loss disability without resorting to speculation cannot be used as a negative opinion against the claim.  As these opinions are inadequate for adjudication purposes, they cannot serve as the basis of a denial of entitlement to service connection benefits.  

In November 2009, an addendum VA opinion was provided.  However, it does not appear that the addendum opinion was provided by the VA examiner who performed the September 2009 audiology examination.  Regardless, the examiner opined that it was less likely as not that the Veteran's bilateral hearing loss disability was related to his active service.  In this regard, the examiner noted that the Veteran had normal hearing at separation.  The examiner did not provide an opinion regarding the etiology of the Veteran's tinnitus.

The Board notes that when audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a disability at that time, the Veteran may nevertheless establish service connection for a current hearing disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Therefore, the negative opinion cannot be solely based upon the Veteran's normal hearing at separation.

Therefore, the Board finds that the Veteran should be afforded a new VA audiology examination to determine the nature and etiology of any currently present bilateral hearing loss disability and tinnitus.

Additionally, the Board notes that the Veteran has indicated that he failed several audiology evaluations conducted by his employer over the years.  Attempts to obtain these records should be made before a decision is rendered in this case.  Further, current VA Medical Center treatment notes should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any pertinent private and VA Medical Center treatment records not already of record in the claims file.

2. The RO or the AMC should undertake appropriate development to obtain the Veteran's identified audiology evaluation reports from his employer.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

3. The Veteran should be afforded a VA audiology examination by an examiner with sufficient expertise to determine the nature and etiology of any current bilateral hearing loss disability and tinnitus.  The examiner must review the claims file, to include any pertinent evidence in Virtual VA that is not contained in the claims file, and must note that review in the report.  Any indicated studies should be performed.  

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and tinnitus are related to the Veteran's active service.  

The rationale for all opinions expressed must be provided.  

The opinion should be provided even if the current examination does not establish the presence of bilateral hearing loss disability for VA compensation purposes.

4. The RO or the AMC should conduct any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims file is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


